
	
		III
		112th CONGRESS
		2d Session
		S. RES. 520
		IN THE SENATE OF THE UNITED STATES
		
			July 16, 2012
			Mr. Cardin (for himself
			 and Mr. Grassley) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Commending the National Association for the
		  Advancement of Colored People on the occasion of its 103rd
		  anniversary.
	
	
		Whereas the National Association for the Advancement of
			 Colored People (referred to in this preamble as the NAACP),
			 originally known as the National Negro Committee, was founded in New York City
			 on February 12, 1909, the centennial of the date on which President Abraham
			 Lincoln was born, by a multiracial group of activists who met in a national
			 conference to discuss the civil and political rights of
			 African-Americans;
		Whereas the NAACP was founded by a distinguished group of
			 leaders in the struggle for civil and political liberty, including Ida
			 Wells-Barnett, W.E.B. DuBois, Henry Moscowitz, Mary White Ovington, Oswald
			 Garrison Villard, and William English Walling;
		Whereas the NAACP is the oldest and largest civil rights
			 organization in the United States;
		Whereas the NAACP National Headquarters is located in
			 Baltimore, Maryland;
		Whereas the mission of the NAACP is to ensure the
			 political, educational, social, and economic equality of rights of all people
			 and to eliminate racial hatred and racial discrimination;
		Whereas the NAACP is committed to achieving its goals
			 through nonviolence;
		Whereas the NAACP advances its mission through reliance on
			 the press, the petition, the ballot, and the courts;
		Whereas the NAACP has been persistent in the use of legal
			 and moral persuasion, even in the face of overt and violent racial
			 hostility;
		Whereas the NAACP has used political pressure, marches,
			 demonstrations, and effective lobbying to serve as the voice, as well as the
			 shield, for minorities in the United States;
		Whereas after years of fighting segregation in public
			 schools, the NAACP, under the leadership of Special Counsel Thurgood Marshall,
			 won one of its greatest legal victories in the decision issued by the Supreme
			 Court in Brown v. Board of Education (347 U.S. 483 (1954));
		Whereas in 1955, NAACP member Rosa Parks was arrested and
			 fined for refusing to give up her seat on a segregated bus in Montgomery,
			 Alabama, an act of courage that would serve as the catalyst for the largest
			 grassroots civil rights movement in the history of the United States;
		Whereas the NAACP was prominent in lobbying for the
			 passage of—
			(1)the Civil Rights
			 Act of 1957 (Public Law 85–315; 71 Stat. 634);
			(2)the Civil Rights
			 Act of 1960 (Public Law 86–449; 74 Stat. 86);
			(3)the Civil Rights
			 Act of 1964 (Public Law 88–352; 78 Stat. 241);
			(4)the Voting Rights
			 Act of 1965 (42 U.S.C. 1973 et seq.);
			(5)the Fannie Lou
			 Hamer, Rosa Parks, Coretta Scott King, César E. Chávez, Barbara C. Jordan,
			 William C. Velásquez, and Dr. Hector P. Garcia Voting Rights Act
			 Reauthorization and Amendments Act of 2006 (Public Law 109–246; 120 Stat. 577);
			 and
			(6)the Fair Housing
			 Act (42 U.S.C. 3601 et seq.);
			Whereas in 2005, the NAACP launched the Disaster Relief
			 Fund to help hurricane survivors rebuild their lives in the States of
			 Louisiana, Mississippi, Texas, Florida, and Alabama;
		Whereas in the 110th Congress, the NAACP was prominent in
			 lobbying for the passage of H. Res. 826, the resolved clause of which expresses
			 that—
			(1)the hanging of
			 nooses is a horrible act when used for the purpose of intimidation;
			(2)under certain
			 circumstances, the hanging of nooses can be criminal; and
			(3)the hanging of
			 nooses should be investigated thoroughly by Federal authorities, and any
			 criminal violations should be vigorously prosecuted;
			Whereas in 2008, the NAACP vigorously supported the
			 passage of the Emmett Till Unsolved Civil Rights Crime Act of 2007 (28 U.S.C.
			 509 note), a law that puts additional Federal resources into solving the
			 heinous crimes that occurred during the early days of the civil rights struggle
			 that remain unsolved and brings those who perpetrated those crimes to
			 justice;
		Whereas the NAACP has helped usher in the new millennium
			 by charting a bold course, beginning with the appointment of the youngest
			 President and Chief Executive Officer in the history of the organization,
			 Benjamin Todd Jealous, and its youngest female Board Chair, Roslyn M.
			 Brock;
		Whereas under the leadership of Benjamin Todd Jealous and
			 Roslyn M. Brock, the NAACP has outlined a strategic plan to confront 21st
			 century challenges in the critical areas of health, education, housing,
			 criminal justice, and the environment;
		Whereas on July 16, 2009, the NAACP celebrated its
			 centennial anniversary in New York City, highlighting an extraordinary century
			 of Bold Dreams, Big Victories with a historic address from the
			 first African-American President of the United States, Barack Obama; and
		Whereas as an advocate for sentencing reform, the NAACP
			 applauded the enactment of the Fair Sentencing Act of 2010 (Public Law 111–220;
			 124 Stat. 2372), a landmark piece of legislation that reduces the quantity of
			 crack cocaine that triggers a mandatory minimum sentence for a Federal
			 conviction of crack cocaine distribution from 100 times that of people
			 convicted of distributing the drug in powdered form to 18 times that sentence:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 103rd anniversary of the historic founding of the National Association for the
			 Advancement of Colored People; and
			(2)commends the
			 National Association for the Advancement of Colored People on the occasion of
			 its anniversary for its work to ensure the political, educational, social, and
			 economic equality of all people.
			
